 In the Matter of CHAMPLIN REFINING COMPANYandOIL WORKERSINTERNATIONAL UNION, LOCAL 220, C. I. O.Case No. R-5075-Decided April 03, 1943Messrs. Nathan ScarrittandJoe N. Champlin,of Enid, Okla., forthe Company.Mr. Tom McCormick,of Tulsa, Okla., andMr. L. H. Kunkel,ofEnid, Okla., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEIUpon a petition and an amended petition duly filed by Oil WorkersInternationalUnion, Local 220, C. I. 0., herein called the- Union,.alleging that a question affecting commerce hadarisen concerningthe representation of employees of Champlin Refining Company,Enid, Oklahoma, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore H. Carnie Russell, Trial Examiner.Said hearing was held atEnid, Oklahoma, on March 26, 1943. The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner'srulings made atthe hearing are free from prejudicial error and are hereby affirmed.On April 2, 1943, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, theBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChamplin Refining Company is a New Mexico corporation licensedto do business in the State of Oklahoma. The Company maintains49 N. L.R. B., No. 5.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDits principal office and-place of business in' Enid, Oklahoma, where itis engaged in the producing, transporting, refining, and marketing of,petroleum and petroleum products. - The Company runs approxi-mately 12,000 barrels of crude oil daily through its refinery, 20 to 40percent of which is produced by the Company, the balance being pur-chased from'other oil companies. 'About 12,000 barrels of refinedproducts are processed daily of which 31.72 percent is sold in Okla-homa and 68.28 percent is sold in other States.The Company fur-nishes to the United States Government, under contract, quantities ofalkylate, an essential ingredient in aviation gasoline used by the armedforces.It also supplies petroleum products for the lend-lease program.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, Local 220, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIOn March 2, 1943, the Union requested recognition from the Com-pany as the exclusive bargaining representative for all employees inthe Company's traffic department.Although during the course ofdiscussion the Company intimated that it would accord the Unionrecognition provided it represented a inajority of the employees in-volved, no definite agreement was reached.At a conference abouta week later the Union repeated its request, this time including theemployees in the motor transport department in the proposed bar-gaining unit.- The Company refused to grant the Union's requeststating that it did not believe such a unit to be appropriate.A statement of a Field Examiner of- the Board, introduced intoevidence at the hearing, indicates that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.I The Field Examiner reported that the Union submitted 10 authorization cards, all ofwhich bore apparently genuine original signatures;that all the names of the personsappearing on the cards were listed on the Company's pay roll nearest March 17, 1943,which contained 17 names in the appropriate unit ; that 5 cards were dated in January1943, and 5 cards were dated in February 1943. CHAMPLIN R,EiFINQNG'COMPANY139IV. THEAPPROPRIATE UNITThe Union seeks a unit composed of all employees in the trafficdepartment and motor transport department,excluding supervisors,foremen,,.and clerical employees.The traffic department was estab-lished in 1920 when the Company started to operate its refinery andbought its own tank cars.This department is charged with themaintenance and the traffic movement of tank cars.It employs 12men who are mechanics on various phases of railroad car repair.The motor transport department was established in 1935 as an out;growth of the Company's sales,department and as an adjunct to apipe line which had just been constructed from the refinery in Okla-homa to Iowa.'It employs 4 truck drivers who spend a considerableportion of their time making interstate hauls.During 1934 the Company's refinery employees and its traffic de-partment employees went out on strike.The refinery employeesreturned to work after several weeks and executed a contract whichwas signed by the Union's predecessor on their behalf.The trafficdepartment employees,most of whom were members of the RailroadBrotherhood craft unions, remained out on strike for a considerablylonger period of time.Consequently,when the contract was signed,they were omitted from the contract unit. In 1936 and in 1942, thecontract,with minorchanges, was renewed and each time referencewas made only to refinery employees.The Union now claims that thetraffic department is included in the contract since it is part of therefinery.A witness for the Company testified that employees of thetraffic department were always considered to be excluded from thecontracts.Under all the circumstances we find that employees ofthe traffic department are not part of the present contract unit.Themotor transport department having come into existence after the exe-cution of the first contract,could obviously not have been intended tobe included in the contract unit.The Company contends that a unit of traffic department and motortransport department employees is not an appropriate one.Volu-minous exhibits and other evidence were introduced to show the sepa-rate identities and functional differences of the two departments.Therecord shows, however, that the departments are interrelated in thatthey are both engaged in the transportation of petroleum and aresupervised by the same traffic manager.There is also some indica-tion that there has been an interchange of employees between thetwo departments.On one occasion,during a slack season, severaltruck drivers were put to work in the traffic department for a fewmonths.There is also evidence to show that on at least two occasionsthe traffic department performed certain maintenance work on thetrucks, although the Company insists that these were isolated instances.I 40DECISIONS' OF NATIONAL ' LABOR RELATIONS BOARDFrom all the evidence and because of the fact that the employees ofthese two departments constitute a residuary group, we' find that theirinterests are substantially so similar as to constitute them a singleappropriate unit.2There remains but one further matter on which the Company andthe Union are in disagreement, namely, the exclusion of certain indi-viduals from the appropriate unit.The parties agree, and we find,thatW. J. Barnes, the traffic manager, and L. L. Bracher, tank carshop foreman, are supervisory employees and shall be excluded.TheCompany desires to include Arthur A. Hayes and 0. J. Hammond inthe unit.The Union desires their exclusion on the ground that the-former is a supervisory employee, and on the ground that the latter isa clerical employee.Hayes.The admitted facts with respect to him are that he works onthe air brakes in the tank car shop, of the traffic department and also.inspects the'tank cars generally, making notations on their sides asto the work to be performed. The other employees in the shop use hisnotations as the basis for making their repairs.The Union contendsthat he is an assistant foreman; the Company, however, denies thisand claims that he has no more authority than any other employde inthe traffic department.During the comparatively few times that theforeman is absent, Hayes' acts in his place but possesses no authorityto recommend hiring or discharging.We find that Hayes is not asupervisory employee and shall include him in the appropriate unit.Hammond.The' Company admits that Hammond devotes two-thirds of his time to clerical duties in the tank car shop, the' balanceof his time being spent. in repair work.Since the Union's claim, thatshop clerks have always been excluded from the refinery unit inits contracts with the Company, was uncontroverted, we find thatHammond is primarily a clerical employee and shall exclude himfrom the unit.3We find that all employees of the Company employed in the trafficdepartment and motor transport department, but excluding super-visors, foremen, clerical employees,W. J. Barnes, L. L. Bracher, andU. J. Hammond, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the2 SeeMatter of Detroit Incinerator CompanyandLocal 508,International Associationof Bridge,Structural and Ornamental Iron Workers(A. F. L.),45 N.L R. B. 414.a SeeMatter of Lshue Plantation Company, Ltd.andAhuksns Terminal and WaterfrontWorkers Association,Local No. 2174x4,19 N. L. R. B. 130; alsoMatter of Salisbury CottonMillsandTextileWorkers Union of America,affiliated with the 0. 1.0.,39 N L. R. B 210. CHAMPLINREFINQNG COMPANY41employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Champlin RefiningCompany, Enid, Oklahoma, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional' Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis ,Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid 'off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, to,determine whether or not they desire to be represented by Oil Workers'International Union, Local 220, C. I. 0., for the purposes of collectivebargaining.